KRAMER, Judge,
dissenting:
The good news is that the majority opinion is extremely well written. The bad news, unfortunately, is that it is written about the wrong issue. Under the newly announced rule in Zarycki v. Brown, 6 Vet.App. 91, 100 (1993), a multi-pronged test must be applied to determine service-eonnectability for PTSD. The first prong of the test requires the BVA “to make a specific factual finding as to whether or not appellant was engaged in combat.” Id., at 100. Under Karnas v. Derwinski, 1 Vet.App. 308 (1991), that rule must be applied in this ease. Incredibly, the majority attempts to sidestep Zarycki by circularly stating that the rule applies only where the Board has made a factual finding that a veteran has engaged in combat, and that, as the Board has not made any finding as to engagement in combat, Zarycki doesn’t apply because the Board has denied appellant’s claim. Even a minimal reading of Zarycki, however, requires the inescapable conclusion that the first prong of the test mandates a factual finding regarding engagement in combat. I dissent.